Citation Nr: 9932439	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent 
prior to April 11, 1997 for post-traumatic stress disorder 
(PTSD), and to an evaluation in excess of 70 percent from 
April 11, 1997.

2.  Entitlement to an effective date prior to April 11, 1997 
for the assignment of a 70 percent evaluation for PTSD.  

REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision issued in November 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Board will defer consideration of the matter of 
entitlement to an effective date prior to April 11, 1997 for 
the assignment of a 70 percent evaluation for PTSD pending 
the completion of the development requested below.


REMAND

In May 1996, the veteran filed a claim for service connection 
for PTSD.  The November 1996 rating decision granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 1996, the date of the veteran's claim for 
service connection for PTSD.  The veteran was notified of 
this decision in November 1996.  On April 11, 1997, less than 
one year after notice of the November 1996 rating decision 
assignment of a 30 percent rating, on a Statement in Support 
of Claim form, the veteran requested "to be re-evaluated for 
my PTSD."  As this submission was made within a year of the 
November 1996 rating decision assignment of a 30 percent 
rating, the Board construes this April 1997 submission as a 
NOD to the 30 percent rating assigned.  A SOC addressing the 
rating assigned was issued in July 1998.  In August 1998, 
within a month of the issuance of the SOC, on a VA Form 9 and 
by a letter from his attorney, the veteran entered a 
substantive appeal to the rating assigned, thus perfecting 
his appeal regarding the initial assignment of a rating for 
his service-connected PTSD.  

In a supplemental SOC issued in November 1998, the RO 
assigned a 70 percent rating for the veteran's PTSD, 
effective from April 11, 1997.  The effective date was 
selected based on the RO's characterization of the April 1997 
Statement in Support of Claim as a claim for increased rating 
rather than as a NOD to the November 1996 rating decision.  
The RO determined, erroneously, that the veteran had filed 
his claim for "increased rating" on April 11, 1997, when 
the veteran had actually appealed the initial assignment of 
rating.  The Board finds that, by his April 11, 1997 
Statement in Support of Claim, the veteran had appealed the 
initial determination, effectively entering a NOD; thus, this 
is an appeal from the original assignment of a disability 
rating.  Therefore, the issue in this veteran's case presents 
an "original claim" as contemplated under Fenderson v. West, 
12 Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found) rather than a claim 
for an "increased rating." 

By selecting April 1997 as the date of the veteran's claim, 
instead of the actual date of claim of May 1996, the RO 
failed to adjudicate the veteran's rating claim under the 
schedular criteria for rating mental disorders in effect 
prior to November 7, 1996.  A Remand to the RO is appropriate 
in order to afford the veteran the due process of having the 
RO adjudicate the his claim under the schedular criteria for 
rating mental disorders in effect prior to November 7, 1996, 
as well as to adjudicate the veteran's claim under the new 
criteria for the additional period from November 7, 1996 to 
April 11, 1997.  See Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (where compensation is awarded or increased 
"'pursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative 
issue.'"); 38 U.S.C.A. § 5110(g) (West 1991); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies).   

Additionally, a January 1999 letter from the veteran's 
attorney (entitled "Notice of Disagreement" to the December 
1998 rating decision) pertaining to the issue of a total 
disability rating due to individual unemployability (TDIU) 
appears to express disagreement with the effective date 
assigned to the RO's grant of entitlement to a TDIU.  For 
example, in the first paragraph the letter appears to argue, 
contrary to the rest of the letter, that the issue of TDIU 
had not previously been appealed because there had not been 
an adjudication of the issue of TDIU and, therefore, there 
could not have been a NOD prior to the veteran's January 1999 
NOD.  The veteran's attorney indicates that the veteran had 
entered a NOD to a December 1997 rating decision, when the 
record contains no rating decision issued in December 1997.  
A rating decision in July 1997 was, in fact, the last rating 
decision issued prior to the veteran's January 1998 NOD.  The 
July 1997 rating decision only addressed the rating for PTSD, 
and did not adjudicate the issue of TDIU.   Therefore, the 
Board finds that the effect of the veteran's attorney's 
January 1999 letter was to enter a NOD as to the effective 
date of the December 1998 rating decision's grant of TDIU. 

By the veteran's attorney's letter dated in January 1999, it 
appears he is requesting an earlier effective date for the 
grant of TDIU on the theory that VA's failure to adjudicate 
the TDIU claim in a previous decision is in itself an 
adjudication, and contends that the veteran effectively 
entered a Substantive Appeal to the issue of TDIU in January 
1998 (on the letter entitled "Notice of Disagreement").  In 
letters dated in January 1998, the veteran's attorney had 
previously requested issuance of a SOC on the issue of TDIU, 
claiming that VA's failure to adjudicate the claim for TDIU 
constituted a rating decision to which the veteran could, and 
was, entering a NOD. 

In Isenbart v. Brown, 7 Vet. App. 537 (1995), the case cited 
by the veteran's attorney, the Court held that, "on the 
narrow facts of this case," a NOD encompassed the veteran's 
TDIU claim.  Those narrow facts included that: along with 
another claim, the veteran had submitted evidence of his 
unemployability; the veteran had previously explicitly 
contended that he had been laid of from employment "time and 
again" due to his service-connected disability; the veteran 
had not worked for 8 months due to his service-connected 
disability; evidence previously submitted evidence over an 18 
year period which included a letter from an employer 
asserting that the veteran had missed work and would lose his 
job if he could not work, and a letter from another employer 
that the veteran was not able to work due to pain from his 
disability; the RO had recognized the veteran's informal 
claim for TDIU by sending him a formal application for TDIU; 
and, in his NOD, the veteran had specifically asserted that 
he could not find a job because of his disability and his 
disability caused him to miss a lot of work.  The Court noted 
that the facts revealed "more than mere general statements 
of difficulty with employment." 

Even assuming, arguendo, and without deciding, that the RO's 
July 1997 rating decision, which did not include the issue of 
TDIU, could be construed as a rating decision denial of TDIU 
(that is, that it is not factually distinguishable from the 
facts contemplated by the Court in Isenbart v. Brown), it 
does not follow that the veteran's attorney's January 1998 
letter would have constituted a Substantive Appeal to perfect 
a claim for an earlier effective date for a TDIU.  At best, 
the January 1998 letter might have been construed as a NOD to 
an alleged failure to adjudicate the issue of TDIU.  However, 
as of January 1998, a SOC had not been issued as to the issue 
of entitlement to an earlier effective date for the grant of 
a TDIU.  The Court has held that, where VA failed to issue a 
SOC after a claimant submitted a timely NOD, a SOC should be 
issued prior to a Board decision, and Board adjudication of 
the issue without a SOC should be remedied in part by 
vacating any Board decision issued.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

The record does not reflect that, pursuant to 38 C.F.R. 
§ 19.26 (1998), a SOC has been issued on the issue of 
entitlement to an earlier effective date for TDIU.  In the 
past, the Board has referred such matters back to the RO for 
appropriate action.  However, the Court has indicated that 
the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  In addition, by a rating decision dated in December 
1998, the RO also denied entitlement to special monthly 
compensation based on housebound status.  In January, through 
his attorney, the veteran entered a NOD to this decision.  
However, as a SOC has not been issued this matter must also 
be remanded to the RO for appropriate action.  

Accordingly, the issues of an appeal from the assignment of 
an initial rating for the veteran's service-connected PTSD, 
entitlement to an earlier effective date for TDIU and 
entitlement to special monthly compensation based on 
housebound status are hereby REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the 
veteran's claim of an appeal from the 
assignment of an initial rating for 
service-connected PTSD under the 
schedular criteria for rating mental 
disorders in effect prior to November 7, 
1996, for the entire period of the claim, 
and should adjudicate the veteran's 
rating claim under the new schedular 
criteria for rating mental disorders for 
the period from November 7, 1996 to April 
11, 1997.

2.  The RO should issue a SOC on the 
appeal initiated by the veteran from the 
December 1998 rating decision 
determination of effective date for the 
grant of TDIU and the denial of special 
monthly compensation based on housebound 
status.  The veteran and his 
representative should be clearly advised 
of the need to file a timely Substantive 
Appeal if the veteran wishes to complete 
an appeal from that determination. 

The purpose of this remand is to afford the veteran due 
process of law and to comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals






